Citation Nr: 0601878	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  05-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
testicular orchialgia, with a low sperm count, to include due 
to in-service mustard gas exposure.  


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston 
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO). 

On appeal the veteran appears to raise the issues of 
entitlement to service connection for chronic obstructive 
pulmonary disease and bronchitis secondary to claimed mustard 
gas exposure.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  

REMAND

In December 2005, prior to a scheduled January 2006 video 
conference hearing, the veteran requested an opportunity to 
present testimony before a traveling Veterans Law Judge.  
Hence, in light of this request, and the provisions of 
38 C.F.R. § 20.703 (2005), further development is in order. 

Hence, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
travel board hearing.  The RO is invited 
to note that the veteran is of advanced 
age, and hence, his case must receive 
expedited handling.  38 C.F.R. § 
20.900(c) (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

